DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argues at Page 4 that Leitnaker does not disclose injecting ammonia gas and air and that Manna does not remedy the deficiency of Leitnaker because it discloses injecting ammonia gas and air in a ringer sparger in the crystallizer.  In response to applicant's argument that Manna and Degussa discloses stirring in a crystallizer instead of a circulation pipe, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, the Office maintains that it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Leitnaker 
	Regarding Applicant’s argument starting at the bottom of Page 5 that the cited prior art do not disclose the limitation claim 5 because they do not disclose fibrous ammonium hydrate crystals, the argument is unpersuasive because the limitation is new matter.  In the Remarks, Applicant cites Figures 3B-3D as support for an agglomerate of a plurality of fibrous or needle-like crystals having lengths greater than their widths.  However, the cited figures do not support this limitations since the structures in the figures appear to be agglomerates of thin platelets.  Specifically, each of the agglomerates in Figure 3B-3D display the flat edges of the primary particles where it can be seen that the primary particles are platelets and not fibers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 contains the limitation that the ammonium uranate hydrate crystal comprises agglomerates comprising a plurality of fibrous ammonium uranate hydrate crystals.  In the Remarks, Applicant cites Figures 3B-3D as support for an agglomerate of a plurality of fibrous or needle-like crystals having lengths greater than their widths.  However, the cited figures do not support this limitation since the structures in the figures appear to be agglomerates of thin platelets.  Specifically, each of the agglomerates in Figure 3B-3D display the flat edges of the primary particles where it can be seen that the primary particles are platelets and not fibers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Leitnaker et al (Conversion of Uranium Nitrate to Ceramic-Grade Oxide for the Light Water Breeder Reactor:  Process Development (LWBRE Development Program) (1972)) and in further view of Manna et al (Study on effect of process parameters and mixing on morphology of ammonium diuranate, J Radioanal and Nucl Chem (2016) 310:287-299) and in further view of Degussa et al (GB 844407).
	Leitnaker discloses a method of precipitating ammonium uranate from a uranyl nitrate solution, the method comprising:
(1) placing a uranyl nitrate aqueous solution as a mother liquor in a recirculating system comprising a heavy-walled glass pipe used as a vessel (i.e. a crystallizer);
(2) circulating the uranyl nitrate aqueous solution through a stainless steel tube (i.e. a circulation pipe) to the top of the pipe throughout the operation;
(3) forming crystals by bubbling ammonia gas into the recirculating uranyl nitrate solution though a flowmeter into the inlet of the pump which pumps the solution to the top of the vessel (i.e. injecting ammonia gas directly into the circulation pipe);
		(4) recirculating the mother liquor through the circulation pipe; and
(5) repeating steps (2)-(4) until a final pH is reached (see Page 30, Process Description); and 
(6) where the final pH was varied from a low of 5 to 6 to a high of 8.7 to 9.2 (see Page 31, Effects of Varying Precipitating Parameters).
Regarding ammonium uranate hydrate, since the precipitation occurs in an aqueous solution, it is reasonable conclude that the precipitate is an ammonium uranate hydrate before drying.
Regarding a final pH of 7-8, Leitnaker discloses that the final pH of the precipitate has the single biggest effect on the surface area of the UO2 powder formed form the precipitate (see Page 33, ¶2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Leitnaker where the final pH is in any range between 5 to 6 and 8.7 including 7 to 8 since varying the pH controls the surface area of the nuclear fuel product as disclosed by Leitnaker.
Leitnaker does not disclose a method where the crystals have an average particle size of 9.32 to 14.68 µm.  Leitnaker also does not disclose a method where the ammonia gas is injected with air.
Manna discloses a method for preparing ammonium diuranate comprising:
		(1) placing uranyl nitrate aqueous solution in a reactor;
(2) forming crystals by injecting ammonia gas and air into the uranyl nitrate solution;
(3) stopping the crystallization when a pH is in a range of 7.5 (see Page 289-290, Experimental and Abstract); and
(4) wherein the mean size of the particles is 13.94 µm, 12.50 µm, and 13.51 µm (see Page 294, Table 2 and Page 295, Table 3).
Degussa discloses a method for producing easily filterable ammonium uranate by introducing into an aqueous solution of hexavalent uranium salt a mixture of gaseous ammonia and one or more inert gas where the inert gas is air (see Col 2, Ln 1-64).  Degussa suggests that uniform precipitation of the ammonium uranate by a diluted ammonia gas with vigorous mixing produces an ammonium uranate which is more easily filterable compared to a fine precipitate and which is precipitated in a very pure form (see Page 1, Ln 52-71).  Degussa also suggests that the desired particle size also depends on the purposes for which the ammonium uranate is required (see Page 1, Ln 77-81).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Leitnaker where the particles produced have mean sizes of 12.50 µm to 13.94 µm as disclosed by Manna, since varying the particle size improves the ease with which the ammonium uranate can be filtered and the purity of the ammonium uranate as disclosed by Degussa.
It would also have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Leitnaker where the ammonia gas is injected with air, as disclosed by Manna, since diluting the ammonia gas with air controls the particle size and improves the ease with which the ammonium uranate can be filtered and the purity of the ammonium uranate as disclosed by Degussa.

Regarding Claim 2, Manna further discloses a method where the concentration of uranium in the uranyl nitrate solution is 20 g/L (see Page 293, Table 2) which corresponds to 33.1 g/L of uranyl nitrate (where the total g/L of UO2(NO3)2 = (20 g/L of U ÷ MW of U)*(MW of uranyl nitrate).  Manna also discloses methods where the concentration of uranium in the uranyl nitrate solution is 50 g/L (see Page 293, Table 2) which corresponds to 82.8 g/L of uranyl nitrate (where the total g/L of UO2(NO3)2 = 50 g/L of U ÷ MW of U)*(MW of uranyl nitrate).
	Regarding Claim 3, Leitnaker discloses a method where the ammonia is injected at a flow rate of 0.25 mol/min which is equivalent to 0.33 Nm3/hr (i.e. 0.25 mol/min * (0.0224 “normal” m3/mol of gas) * (60 min/hr) = 0.33 Nm3/hr).
	Regarding Claim 4, Manna discloses a method where the ammonia gas is injected at a 1:10 ratio with air (see Page 299, ¶1).
	Regarding Claim 6, Leitnaker discloses an apparatus for precipitating ammonium diuranate from uranyl nitrate comprising a recirculating system wherein a uranyl nitrate solution and ADU slurry are recirculated from the bottom of a heavy glass pipe to the top through a stainless steel tube by a circulating pump and wherein ammonia gas is bubbled into the recirculating uranyl nitrate solution through a flowmeter at a flow rate of 0.25 moles/min (see Page 30, Process Description).
	Leitnaker does not specifically disclose an apparatus wherein a flow rate of the air is 10 to 100 times a flow rate of the ammonia gas.
	Manna discloses a method for preparing ammonium diuranate comprising:
		(1) placing uranyl nitrate aqueous solution in a reactor;
(2) forming crystals by injecting ammonia gas at a 1:10 ratio with air (see Page 299, ¶1) into the uranyl nitrate solution;
(3) stopping the crystallization when a pH is in a range of 7.5 (see Page 289-290, Experimental and Abstract); and
(4) wherein the mean size of the particles is 13.94 µm, 12.50 µm, and 13.51 µm (see Page 294, Table 2 and Page 295, Table 3).
	Degussa discloses a method for producing easily filterable ammonium uranate by introducing into an aqueous solution of hexavalent uranium salt a mixture of gaseous ammonia and one or more inert gas (see Page 1, Ln 43-64).  Degussa discloses where the gas is air (see Page 1, Ln 62).  Degussa further discloses a method where the ratio of inert gas to ammonia is at least 1:10 (see Page 1, Ln 51).  Degussa further discloses that ammonium uranate prepared by addition of a dilute ammonia compared to undiluted ammonia gives a precipitate that improved in the ease of filtering and in the purity (see Page 1, Ln 52-71).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a circulating precipitation apparatus as disclosed by Leitnaker where the ammonia injector is configured to inject ammonia diluted with air at a flow rate of the air is 10:1 as disclosed by Manna since the large particle size is more easily filterable and has very high purity as suggested by Degussa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        4/23/2022

/SALLY A MERKLING/SPE, Art Unit 1738